DETAILED ACTION
Status of the claims
	Claims 1-6, 8 and 9 are currently pending and are being examined on the merits herein.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions. 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 08/07/2004, the filing date of the U.S. Provisional Application No. 60/599,847.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is rejected as being indefinite because the claim recites “without the use of a reducing agent” in line 2, however instant claim 1 recites “chemically reducing” clearly suggesting the use of a chemical to reduce the first material. This is consistent the disclosure stating “The purpose of the reducing agent is to assist creation of an environment during  the forming particles 104 that promotes formation of a material in a chemically reduced form […].” (p. 27, lines 10-12). That is, the disclosure uses the term “chemically reduced” in the context of a chemical reducing agent suggesting that “chemically reducing” implies the use of a chemical reducing agent. Thus, the claim term “chemically reducing” can be interpreted as requiring a 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 9 recites “the reducing environment is processing the droplet at a reducing temperature without a use of a reducing agent.” whereas parent claim 1 recites “chemically reducing” in line 11. As discussed above, “chemically reducing” implies the inclusion of a chemical reducing agent, and therefore instant claim 9 has a different scope in that the claim excludes a reducing agent.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 
	Claim 1 & 4 are rejected under 35 pre-AIA  U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH (US 6,277,169; published August, 2001) in view of Okuyama et al. (“Novel Route to Nanoparticle Synthesis by Salt-Assisted Aerosol Decomposition,” 2001; Advanced Materials, Vol. 13, No. 20, pp. 1597-1582) and POZARNSKY (US 2003/0115986; published June, 2003).
Applicants Claims
	Applicant claims a gas dispersion method for making metallic nanoparticulates, the method comprising: 
	generating a flowing gas dispersion, as generated the gas dispersion comprising droplets of a precursor medium dispersed in a gas phase, with the precursor medium comprising liquid vehicle and at least two precursors, a first precursor being a precursor to a first material and a second said precursor being a precursor to a second material; 
	in the gas dispersion, forming multi-phase particles dispersed in the gas phase, the multi-phase particles each comprising a dispersion of metallic nanoparticulates and salt matrix, with the metallic nanoparticulates maintained in a dispersed state by the salt matrix; 
chemically reducing the first material in the droplets in a reducing environment to the metallic nanoparticulates, and forming the salt matrix and the dispersion of the metallic nanoparticles, with the metallic nanoparticulates comprising a first material phase and the salt matrix comprising a second material phase that is different than the first material phase; and 
	after the forming multi-phase particles, collecting the multi-phase particles directly from the gas dispersion into a liquid medium (instant claim 1). 
Elected Species: (1)(i) a species of liquid vehicle is water, (1)(ii) a species of first precursor medium is silver nitrate, and (1)(iii) a species of second precursor material is sodium nitrate.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector (see whole document, particularly the title, abstract and Figure 1). HAMPDEN-SMITH teaches that “One 
	HAMPDEN-SMITH teaches that “The process of the present invention for making the silver-containing particles involves processing of a high quality aerosol including a silver-containing precursor. The aerosol includes droplets of controlled size suspended in and carried by a carrier gas. In a thermal reactor, typically a furnace reactor, the liquid of the droplets is vaporized, permitting formation of the desired particles in an aerosol state. According to one embodiment of the present invention, an aerosol at a high droplet loading and at a high volumetric flow rate is fed to a reactor, where particles are formed.” (paragraph bridging cols. 2-3). HAMPDEN-SMITH teaches further teaches that “With the process, and accompanying apparatus, of the present invention, it is possible to produce high quality silver-containing powders at a high production rate using spray pyrolysis. This represents a significant advancement relative to the small laboratory-scale processes currently used.” (col. 3, lines 10-15). And further that “An ultrasonic generator design is provided for generation of the high quality aerosol at a high generation rate.” (col. 3, lines 20-22).

	HAMPDEN-SMITH teaches that “the multi-phase particles of the present invention may include a variety of particle morphologies, With reference again to FIG. 47, the multiphase particles may include an intimate mixture of the first material phase and the second material phase, as in the multi-phase particle 500. Typically, with such an intimate mixture, the first material phase is a continuous phase throughout which the second material phase is dispersed.” (col. 42, lines 49-56). And “Furthermore, the multiphase particles are not limited to two material phases. For example, particle 510 in FIG. 47 shows a multi-phase particle including a core of second material phase domains dispersed in a matrix of the first material phase, and with the core being coated by a third material phase.” (col. 43, lines 6-11)(instant claim 1, line 6: “forming multi-phase particles”).
	HAMPDEN-SMITH teaches the preferred silver precursors include silver salts such as silver nitrate (col. 9, lines 52-53; Examples 1, 3, 5, 7 & 8)(elected species of first precursor), and teaches water as the dissolution medium (i.e. Example1: “An aqueous solution is prepared including dissolved palladium and silver as nitrates.”) (elected species of liquid vehicle). The examiner notes that one of ordinary skill in the art would have immediately recognized converting a metal 
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH is that HAMPDEN-SMITH does not expressly teach: (1) the second precursor material or the second phase of the multi-phase particles is a water soluble salt species such as sodium nitrate; or (2) “collecting the multi-phase particles directly from the gas dispersion into a liquid medium”.
	HAMPDEN-SMITH teaches that “One method that has been used to make small particles is to precipitate the particles from a liquid medium. Such liquid precipitation techniques are often difficult to control to produce particles with the desired characteristics. It is especially difficult by the liquid precipitation route to obtain particles having dense, spherical particle morphology and with good crystallinity.” (col. 1, lines 39-45). And that “the particle modification may involve a structural modification, such as a post manufacture anneal to improve crystallinity or to alter particle morphology, and without agglomeration of the particles.” (col. 4, lines 44-49). And further that “Structural modification may include, for example, crystallization, recrystallization or morphological alteration of the silver-containing particles.” (col. 8, lines 4-7). HAMPDEN-SMITH further teaches the inclusion of a 
	Okuyama et al. teaches that “Here we report, for the first time, a simple, rapid, and generalizable aerosol decomposition (AD) process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry. The desired nanoparticles are formed and separated in salt microreactors suspended in a gas.” (p. 1579, col. 2, lines 11-17). And further that “In AD processes, also known as spray pyrolysis or a solution-based aerosol process, a solution of precursors serves as the starting materials. They are misted into droplets that are carried by gas into a hot zone where they are rapidly heated and decomposed to form a powder.” (p. 1579, col. 2, lines 24-28).
	 Okuyama et al. teaches that “As is well known, each AD particle consists of multiple nanosized crystallites under typical AD conditions, but they are virtually inseparable due to the formation of a three dimensional network (for an illustration see Fig. 5, left). The method proposed here is focused on a strategy for separating these nanocrystallites by introducing some compounds that can distribute on the nanocrystallite surfaces to prevent them from agglomerating and are then easy to remove. We found that many simple salts can be used as effective compounds. The nitrates of Li, Na, K, were dissolved in an aqueous precursor solution. The mean size of the ultrasonically generated water droplets is 4.6 µm with a geometric standard deviation σg of 1.38± 1.97, depending on operating conditions. The aerosol particles passed through the reactor in less than five seconds, then they were cooled and particles, which contained the final nanoparticles within a salt matrix, were collected. Figure 1 illustrates the experimental setup and the particle formation processes. The nanoparticles were obtained after washing the product with water to remove the salts. The salts or their derivatives can be recycled for reuse after treatment.” (p. 1580, col. 1, first paragraph). The examiner notes that one of ordinary skill in the chemical art would have immediately noted that chlorides and nitrates of Li, Na  and K suggest six species one of which is sodium nitrate, and given that HAMPDEN-SMITH teaches the silver precursor, silver nitrate, sodium nitrate would have been an obvious choice (MPEP §2144.07: "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.").

    PNG
    media_image1.png
    746
    938
    media_image1.png
    Greyscale

	Okuyama et al. teaches that “This novel route can offer good controllability of particle size, chemical composition, and material crystallinity, all of which are important for advanced materials.” (p. 1582, col. 1, last paragraph).
	HAMPDEN-SMITH teaches an ultrasonic aerosol generated pyrolysis process as discussed above, and further teaches that “The particle collector 114, may be any suitable apparatus for collecting particles 112 to produce the particulate product 116.” (col. 13, lines 30-32). Okuyama et al. teaches a salt-assisted spray pyrolysis process (SAD) which includes combining a salt precursor solution such as sodium nitrate (NaNO3) with the nanoparticle precursor(s) to produce final salt matrix which is subsequently washed to release the nanoparticles (Figure 1, Figure 2c-d). Okuyama et al. teaches collecting the particles in an electrostatic precipitator, however, it would have been prima facie obvious to combine the collecting step with the washing step in order to produce a continuous process such that the particles would not need to be removed from the particle collector in a batch wise process.
	 POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium (sees whole document, particularly the title and abstract). POZARNSKY, in discussing the prior to their invention, teaches that “The collection process in these particle manufacturing and particle treating processes is cumbersome, inefficient, costly, time-consuming and damaging to the particles. For the collection process, the chamber must be opened and particles scraped from the deposition surface. This requires a long term shut down of the system. Scraping of particles from the deposition surface will fracture some particles and leave others agglomerated. Scraping can also damage the deposition surface. The small elongate finger deposition surface allows for the production and collection of only small amounts of materials layering of collected particles reduces the efficiency of deposition onto the surface. Coating of the particles can be done, but only as re-dispersion of the dried and agglomerated particles.” ([0015]).	

	POZARNSKY teaches further teaches that “Collection in liquids yields two advantages. First, it protects the surface of the particles from oxidation by providing a temporary liquid cover over them. Second, the process provides a slurry that can be handled in a safe fashion.” ([0043]). And that “The dispersion of these nanoparticles into these different liquids aids in their ease of processing and also in the protection of any reactive surfaces from oxidation and even physical damage.” ([0056]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles, as suggested by HAMPDEN-SMITH, to a salt-assisted decomposition (SAD) process, as taught by Okuyama et al., as this process is taught to result in a process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry, and further to collect the resulting particles in a liquid, as suggested by POZARNSKY, and particularly the washing liquid suggested by Okuyama et al. for their SAD process and combine the collecting step with the washing step in order to produce a continuous process such that the particles would not need to be removed from the particle collector in a batch wise process, and could be conveyed away from the generation furnace for further processing such as a coating process to stabilize the nanoparticles produced.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al. and POZARNSKY as applied to claims 1 and 4 above, and further in view of Pilat et al. (“Collection of Aerosol Particles by Electrostatic Droplet Spray Scrubbers,” 1974; Environmental Science & Technology, Vol. 8, No. 4, pp. 360-363).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach “spraying the liquid medium into the gas dispersion” or “contacting the gas dispersion with a flowing stream of the liquid medium”.
	Pilat et al. teaches the collection of aerosol particles by electrostatic droplet spray scrubber including generating an aerosol which is introduced into an aerosol aging chamber and subsequently introduced into an electrostatic spray scrubber which includes spraying a liquid medium (water) into spray scrubber to collect the particles (see whole document, particularly the title, abstract and Figure 2). Pilat et al. teaches that their method includes improved collection efficiency of spray scrubbers by the combination of an electrostatic precipitator with a spray scrubber (abstract; and p. 362, col. 2, last paragraph). The examiner notes that the spraying liquid water constitutes a flowing stream of the liquid medium as depicted in Pilat et al., Figure 2 and accompanying description (p. 360, §Electrostatic Droplet Spray Apparatus).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al. and POZARNSKY as applied to claims 1 and 4 above, and further in view of Zhang et al. (“Formation of organic coating on ultrafine silver particles using a gas-phase process,” 01-2004, ELSEVIER; Journal of Aerosol Science, Vol. 35, pp. 457-471).
	The examiner also cites the Doctoral dissertation of Lu Zhang (2002) “Synthesis and coating of nanophase silver particles via aerosol techniques,” pp. 1-375 (as provided), as disclosing the same prior art described by Zhang et al. (cited above).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).

	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	Zhang et al. teaches Particle coating is carried out for numerous reasons. Coatings can alter the morphology, charge, functionality, and reactivity of the core. Coatings are applied to particles to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties (Fotou, Kodas, & Anderson, 2000). Encasing particles in a shell of different composition may also protect the core from extraneous chemical and physical changes (Caruso, 2001).” (p. 457, §Introduction, 1st paragraph). And that “The objective of this work is to study the formation of organic coating layers on ultrafine silver (Ag) particles using a gas-phase process. The effects of temperature, residence time, cooling rate, and material property on the resulting coating morphology were studied.” (p. 459, 1st paragraph).
	Zhang et al. further teaches that “The formation of organic coating on ultrafine Ag particles using a gas phase process was experimentally studied. Based on the experimental observations, organic coatings 1–7 nm thick were formed on particle surface under different conditions as the result of heterogeneous condensation.” (p. 470, §Summary, lines 1-3). And that “In conclusion, this work shows that a gas 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to produce an electrostatic spray scrubber with an improved collection efficiency, as suggested by Pilat et al., and which would have been particularly amenable to the liquid medium collection method suggested by POZARNSKY, to improve particle handling and collection efficiency, and to provide the silver nanoparticulates with a surface-modifying agent to functionalize the surface of the metallic nanoparticulates, as suggested by Zhang et al., in order to increase their stability, improve their dispersion characteristics, and enhance their mechanical properties.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al. and POZARNSKY as applied to claims 1 and 4 above, and further in view of Sun et al. (“Shape-Controlled Synthesis of Gold and Silver Nanoparticles,” 2002; SCIENCE, Vol. 298, pp. 2167-2179); and Ayyappan et al. (“Nanoparticles of Ag, Au, Pd, and Cu produced by alcohol reduction of the salts,” 1997; Journal of Materials Research).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing electrostatic precipitator (col. 13, 3rd paragraph).
	Okuyama et al. teaches an improved process for the production of multi-component particles including formation in a salt matrix which is subsequently washed to (decompose) the salt matrix and release the nanoparticles (SAD process), as discussed above and incorporated herein by reference.
	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more 
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HAMPDEN-SMITH, Okuyama et al. and POZARNSKY is that these references do not expressly teach the inclusion of a reducing agent.
	As discussed above, Okuyama et al. teaches that “Here we report, for the first time, a simple, rapid, and generalizable aerosol decomposition (AD) process for the continuous synthesis of nanoparticles with adjustable size, narrow size distribution, high crystallinity, and good stoichiometry. The desired nanoparticles are formed and separated in salt microreactors suspended in a gas.” (p. 1579, col. 2, lines 11-17). And further that “In AD processes, also known as spray pyrolysis or a solution-based aerosol process, a solution of precursors serves as the starting materials. They are misted into droplets that are carried by gas into a hot zone where they are rapidly heated and decomposed to form a powder.” (p. 1579, col. 2, lines 24-28). Which clearly describes a process that includes a volatile liquid solvent (solution-based aerosol process, a solution of starting materials).Additionally, POZARNSKY teaches dispersing media including ethanol/water mixtures, and one of ordinary skill 
	Sun et al. teaches shape-controlled synthesis of gold and silver nanoparticles (see whole document), and particularly that “The primary reaction involved the reduction of silver nitrate with ethylene glycol at 160 °C. In this so-called polyol process, the ethylene glycol served as both a reductant and solvent.” (p. 2176, col. 2, lines 1-5). Ayyappan et al. teaches nanoparticles of Ag, Au, Pd and Cu produced by alcohol reduction of the salts (see whole document). Ayyappan et al. teaches that “In the polyol process, a metal salt is reduced by a liquid polyol such as ethylene glycol under refluxing conditions. By this method, monodispersed microparticles of silver, gold, copper, and cobalt have been reported.” (p. 398, col. 1, lines 6-10). And that “We considered it fruitful to explore whether a simple alcohol such as ethanol can be used effectively as a reducing agent to prepare nanometric particles of various metals. In this paper we report the successful preparation of silver, gold, palladium and copper nanoparticles using ethanol as the reducing agent.” (p. 398, col. 1, line 22 through col. 2, line 3). The examiner notes that the teaching of Ayyappan et al. implies that alcohols (genus) would have reasonably functioned as a reducing agent for the production of metal nanoparticles such as silver nanoparticles. Thus, it would have been prima facie obvious to utilize an alcohol and/or ethylene glycol as a reducing agent in the production of silver nanoparticles (instant claim 8).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to improve particle handling and collection efficiency; and, as suggested by Sun et al. and Ayyappan et al., to utilize an alcohol and/or ethylene glycol as a reducing agent in the production of silver nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAMPDEN-SMITH in view of Okuyama et al. and POZARNSKY as applied to claims 1 and 4 above, and further in view of Pluym et al. (“Solid Silver Particle Production By Spray Pyrolysis,” 1993; ELSEVIER; Journal of Aerosol Science, Vol. 24, No. 3, pp. 383-392).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HAMPDEN-SMITH teaches a method of making silver containing particles and method and apparatus for manufacturing silver-containing particles of high quality, of small size and narrow size distribution, said method of manufacturing including an aerosol generated from a liquid feed and sent to a furnace, where the liquid droplets in the aerosol is vaporized to permit formation of the desired particles, which are then collected in a particle collector, as discussed above and incorporated herein by reference. Additionally, HAMPDEN-SMITH suggests the particle collector may be a bag filter, a cyclone, or an electrostatic precipitator (col. 13, 3rd paragraph).

	POZARNSKY teaches a process for the production of metal nanoparticles including the step of collecting the particles in a liquid collecting medium, as discussed above and incorporated herein by reference. Additionally, POZARNSKY expressly teaches that: “The collecting medium for the nanoparticles may comprise electrostatic surface collectors, electrostatic filter collectors, porous surfaces (e.g., fused particle surfaces), centrifugal collectors, wet scrubbers, liquid media collectors and physical filter collectors. The liquid media collectors  with subsequent separation of the liquid and the particulates) are more amenable in the practice of the present invention. Also known as wet scrubbers, these liquid collection media are more amenable to this arrangement due to process and safety factors allowing more volatile solvents to be utilized away from the formation chamber for the nanoparticles. Wet scrubbers also provide slurries suitable for post-treatment […].” ([emphasis added])([0030]).
	Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	Pluym et al. teaches producing silver nanoparticles by spray pyrolysis from a silver nitrate solution in the presence of nitrogen and without the use of a reducing agent (see whole document, particularly the abstract, p. 384, §Experimental). Pluym et al. teaches that “A common problem cited in a large number of previous spray pyrolysis studies directed at the generation of ceramic powders is the formation of hollow particles after solvent evaporation and reaction, with further densification at high temperatures lacing necessary for generation of solid particles (see reviews by Kodas, 1989, 1992). In contrast, only a few studies have examined metal particle formation, but similar problems have been encountered. Kato et al. (1985) were able to produce spherical, dense, silver particles using an aqueous-ethanol precursor solution, but only by densifying the particles above the melting point of silver (962°C). Similarly, Nagashima et al. (1987, 1990a, b) formed Ag, Pd, Ag-Pd alloy, Cu and Ni particles, but which were dense only above their melting points.” (p. 383, §Introduction, 4th paragraph).
	“In this paper we describe the effects of precursor solution concentration, aerosol droplet size, carrier gas type and reactor temperature on the characteristics th paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of method of producing multi-phase nanoparticles using an ultrasonic generated gas directed through a furnace in a gas-phase pyrolysis method of producing silver-containing nanoparticles to a salt-assisted decomposition (SAD) process, and further to collect the resulting particles in a liquid, as disused above, and further to utilize a combination of an electrostatic precipitator (suggested by both HAMPDEN-SMITH and POZARNSKY) with a wet scrubber (suggested by POZARNSKY) to improve particle handling and collection efficiency; and further to produce the silver-containing nanoparticles by a salt-assisted decomposition (SAD) process without the use of a reducing agent at a reducing temperature below the melting point of silver (962 °C), as suggested by Pluym et al., resulting from the reaction precursor (silver nitrate) alone. The examiner notes that that Okuyama et al. teaches a temperature range of 300-1000 °C, Fig. 1.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
	Applicants argue that HAMPDEN-SMITH teaches silver as the continuous phase with carbon black as the dispersed phase (pp. 6-8), and that Okuyama et al. fails to teach whether their multi-phase particles are formed and metallic nanoparticles are dispersed in salt matrix and does not disclose the use of a chemical reducing agent (p. 8, lines 24-26).
	In response the examiner notes that HAMPDEN-SMITH teaches that: “With continued reference to FIG. [47], it should be noted that the first material phase and the second material phase could constitute any of the phases in particles 500, 502, 504, 506, 508 and 510. For most applications, however, the first material 
	Applicants further state that “It is respectfully submitted that the current Office Action does not clearly explain how the limitation of reducing the first material in a reducing environment to convert to the metallic nanoparticulates, which was recited in instant claim 7, is disclosed, taught or suggested by the utilized references. Further, the Examiner, on pages 25 and 29 of the Office Action, conceded that HAMPDEN-SMITH, Okuyama and POZARNSKY do not expressly teach the inclusion of a reducing agent, and do not expressly teach “the reducing environment is processing the droplet in a reducing temperature without the use of a reducing agent’.” (p. 9, 3rd paragraph).
	In response the examiner has newly cited Sun et al. and Ayyappan et al. teaching ethylene glycol and alcohols as reducing agents for silver salts in the production on silver nanoparticles. Additionally, HAMPDEN-SMITH clearly teaches a process for the production of silver-containing nanoparticles including +1 & NO3-1) dissolved in aqueous medium and heated in a furnace (col. 37, line 55 through col. 38; Example 1 - col. 58). One of ordinary skill would have clearly recognized that the described production of silver nanoparticles would have required reduction of the silver salt silver nitrate (i.e. Ag+1→Ag0). HAMPDEN-SMITH does not expressly include a reducing agent but clearly does include heating process (“Generated aerosols are sent to a furnace to prepare the palladium-containing particles. Reactor temperatures are varied from 900° C. to 1400° C.”, col. 58, lines 14-16). Thus, the disclosure of HAMPDEN-SMITH clearly implies a reduction process. Pluym et al. teaches producing silver nanoparticles by spray pyrolysis from a silver nitrate solution in the presence of nitrogen and without the use of a reducing agent. HAMPDEN-SMITH teaches nitrogen gas (col. 34, line 50; col. 58, line 14). Thus, the reduction is reduction of silver is clearly as a result of the heating process.
Double Patenting
Nonstatutory Double Patenting
Response to Arguments:
	Applicant's Terminal Disclaimer over USPN 10,201,916 filed 08/17/2021 has been approved therefore overcoming the obvious-type double patenting rejection over the same.

Conclusion
The examiner cites Pillai et al. (“What Factors Control the Size and Shape of Sliver Nanoparticles in the Citrate Ion Reduction Method?” Journal of Physical Chemistry, B, Vol. 108, pp. 945-951) teaching that “Citrate ion, a commonly used reductant in metal colloid synthesis, undergoes strong surface interaction with silver nanocrystallites.” (see whole document, particularly the abstract, lines 1-2).
	Claims 1-6, 8 and 9 are pending and have been examined on the merits. Claim 9 is rejected under 35 U.S.C. 112(b & d);and claims 1-6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a). No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619